AO 245B (CASDRev. 08/14) .ludgment in a Petty Criminal Case

 

UNITED STATES DISTRICT CoURT j
SOUTHERN DISTRICT OF CALIFORNIAS l

    

 

 

 

 

 

 

 

§§ §§§§ § . _____ §§ §§§;f§;
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aher November 1,1987)
Carlos Rafael ORTIZ-SOLANO
Case Number: lSCR4164-PCL
CHANDRA LEIGH PETERSON, FD
Defendant’s Attorney
REGISTRATION NO. 6263 8298
The Defendant:
pleaded guilty to count(s) l OF THE SUPERSEDING MISDEMEANOR I'NFORMATION
|:l Was found guilty on count(S)
after a plea of not guiltv.
Accordingly, the defendant 1s adjudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section Nature of Offense Number|sl
8 USC 1325 IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR) l
The defendant is sentenced is provided on page 2 of this judgment
l:i The defendant has been found not guilty on count(s)
Count(S) UNDERLYING COUN'I`S are Dismissed without prejudice on the motion of the United States.
w Assessment : R_EMITTED
No line |j Forfeiture pursuant to order filed , included herein.

lT lS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

' judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstancesl

Decen;rlae;§r, 2018

    

HoN. PETEWIS
UNITED sTA AGISTRATE JUDGE

lSCR4l 64-PCL

 

 

EFENDANT: Carlos Rafael ORTIZ-SOLANO .ludgrnent - Page 2 of 2
CASE NUMBER: lSCR4164-PCL

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|]|:l

The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before

E as notified by the United States Ma;rshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR4164»PCL

